DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the gating switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (20080180373) in view of Someya (20080186413) and Peng (20080150853).
As to claim 1, Mori (Figs. 2-6) discloses a liquid crystal display device (liquid crystal image display device 1 [0034]), comprising a liquid crystal panel (liquid crystal display panel 30 [0039]), a panel and a backlight module providing backlight to the liquid crystal panel (image processing engine 15 includes all processing portions including those driving liquid crystal panel 30 and backlight 32 [0034,0037-0039]), the liquid crystal display device further comprising: 
an image data obtaining module comprising a gray level analyzing module and a saturation analyzing module (image processing engine 15 includes average luminance computing section 61 and average color difference computing section 91 generating saturation values [0046]), the image data obtaining module configured to obtain image data (image processing engine 15 includes frame image acquisition section 40 receiving input image data [0041]), the gray level analyzing module configured to detect and calculate average pixel brightness of the image data (average luminance computing section 61 calculates average for pixels of the input frame to be corrected by brightness correction section 69 [0046-0048]); 
a panel driving module, configured to be allowed to connect to the gray level analyzing module and the saturation analyzing module (light control reference value computing section 92 is connected to average luminance computing section 61 and average color difference computing section 91 [0040,0046,0056]), the panel driving module driving the liquid crystal panel based on the image data (light control reference value computing section 92 output is further processed and is ultimately used to generate data for driving both the liquid crystal panel 30 and backlight 10 [0040,0046,0056]), generating a first backlight driving signal and a second backlight driving signal based on the image data (average luminance computing section 
configured to be allowed to connect to the gray level analyzing module (light control reference value computing section 92 is connected to average luminance computing section 61 [0040,0046,0056]), the panel driving module driving the liquid crystal panel based on the image data (light control reference value computing section 92 output is further processed and is ultimately used to generate data for driving both the liquid crystal panel 30 and backlight 10 [0040,0046,0056]), generating a third backlight driving signal, and serving the third backlight driving signal as the backlight driving signal to output the same (92 generates a third light control driving signal which after further processing drives light source control section 48 [0040,0067]); 
a backlight driving module (light source control section 48 [0040,0067]), connected to the panel driving module for receiving the backlight driving signal (light source control section 48 receives backlight driving signal from light control rate portions 95 and 71 [0040,0067]). 
Mori does not expressly disclose compare the average pixel brightness with a gray level threshold set in the gray level analyzing module; in response to that the average pixel brightness is less than the gray level threshold; in response to that the average pixel brightness is greater than or equal to the gray level threshold.
Someya (Figs. 1-17) discloses comparing the average pixel brightness with a gray level threshold (average luminance gradation detector outputs Yiave to average luminance decision unit where it is compared to thresholds Yavea and Yaveb where Y are multi-bit gradation values [0075,0087,0158,0162]); responds to that the average pixel brightness is less than the gray level threshold (determines if Yiave is less than Yavea as well if it is less than Yaveb in order to determine a scene change or classify [0075,0087,0158,0162]); and responds to that the average 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have compared average pixel brightness to gray level thresholds as taught by Someya in the system of Mori. The suggestion/motivation would have been to allow changing of video display parameters suitable for different types of video pictures without disturbing the viewing with changes in picture quality [0009-0010].
Mori in view of Someya does not expressly disclose performing a convolution operation on the first backlight driving signal and the second backlight driving signal by using a convolution operating module to output a backlight driving signal; comprising a pulse width modulation module configured to modulate the backlight driving signal during a display period to form a power supplier for being provided to the backlight module.
Peng discloses performing a convolution operation on the first backlight driving signal and the second backlight driving signal by using a convolution operating module to output a backlight driving signal (convolution is performed on first and second backlight driving signals to generate the output backlight driving signal [0043,0046]); comprising a pulse width modulation module configured to modulate the backlight driving signal during a display period to form a power supplier for being provided to the backlight module (backlight driver performs pulse width modulation driving according to the backlight drive signal [0031]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to generate a backlight signal by convolution of multiple sources as taught by Someya in the system of Mori. The suggestion/motivation would have been to 
As to claim 10, Mori (Figs. 2-6) discloses a backlight control method for a liquid crystal display device (backlight control for a liquid crystal image display device 1 [0034]), the liquid crystal display device comprising a liquid crystal panel (liquid crystal display panel 30 [0039]) and a backlight module providing backlight to the liquid crystal panel (image processing engine 15 includes all processing portions including those driving liquid crystal panel 30 and backlight 32 [0034,0037-0039]), the method comprising steps of: 
(a) detecting and calculating average pixel brightness of image data (average luminance computing section 61 calculates average for pixels of the input frame to be corrected by brightness correction section 69 [0046-0048]); 
(b) generating a first backlight driving signal based on gray level information of the image data and a second backlight driving signal based on saturation information of the image data (average luminance computing section 61 outputs a first driving signal based on luminance image data to section 92 and average color difference computing section outputs a second driving signal including saturation information [0040,0046,0056]);  
(d) generating a third backlight driving signal based on gray level information of the image data and outputting the third backlight driving signal as the backlight driving signal (92 generates a third light control driving signal which after further processing drives light source control section 48 [0040,0067]) and going to Step (e); 
(e) providing the backlight driving signal to a backlight driving module (light source control section 48 receives backlight driving signal from light control rate portions 95 and 71 [0040,0067]).
Mori does not expressly disclose comparing the average pixel brightness with a gray level threshold; in response to that the average pixel brightness is less than the gray level threshold; in response to that the average pixel brightness is greater than or equal to the gray level threshold.
Someya (Figs. 1-17) discloses comparing the average pixel brightness with a gray level threshold (average luminance gradation detector outputs Yiave to average luminance decision unit where it is compared to thresholds Yavea and Yaveb where Y are multi-bit gradation values [0075,0087,0158,0162]); responds to that the average pixel brightness is less than the gray level threshold (determines if Yiave is less than Yavea as well if it is less than Yaveb in order to determine a scene change or classify [0075,0087,0158,0162]); and responds to that the average pixel brightness is greater than or equal to the gray level threshold (determines if Yiave is greater than Yavea as well if it is greater than Yaveb in order to determine a scene change or classify [0075,0087,0158,0162]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have compared average pixel brightness to gray level thresholds as taught by Someya in the system of Mori. The suggestion/motivation would have been to allow changing of video display parameters suitable for different types of video pictures without disturbing the viewing with changes in picture quality [0009-0010].
Mori in view of Someya does not expressly disclose performing a convolution operation on the first backlight driving signal and the second backlight driving signal to output a backlight driving signal; modulating the backlight driving signal to form a power supplier.
Peng discloses performing a convolution operation on the first backlight driving signal and the second backlight driving signal to output a backlight driving signal (convolution is performed on first and second backlight driving signals to generate the output backlight driving 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to generate a backlight signal by convolution of multiple sources as taught by Someya in the system of Mori. The suggestion/motivation would have been to improve individual region backlight control without distortion or brightness fluctuations [0006-0010].
As to claim 2, Mori (Figs. 2-6) discloses the gray level analyzing module comprises an average pixel brightness detecting module, the average pixel brightness detecting module is configured to detect and calculate the average pixel brightness of the image data (average luminance computing section 61 calculates average for pixels of the input frame to be corrected by brightness correction section 69 [0046-0048]). 
Someya (Figs. 1-17) discloses a pixel brightness comparing module the pixel brightness comparing module is configured to store the gray level threshold and compare the average pixel brightness with the gray level threshold (average luminance gradation detector outputs Yiave to average luminance decision unit where it is compared to predetermined thresholds Yavea and Yaveb where Y are multi-bit gradation values [0075,0087,0158,0162]).
As to claim 3, Mori does not explicitly disclose the average pixel brightness detecting module is configured to obtain the image data and calculate based on gray level histogram analysis to obtain the average pixel brightness. 
Someya (Figs. 1-17) discloses an average pixel brightness detecting module is configured to obtain the image data and calculate based on gray level histogram analysis to obtain the average pixel brightness (histogram generator is used to generate all of the luminance values from input image data including the average luminance value [0050-0054]).
Someya in the system of Mori. The suggestion/motivation would have been to allow changing of video display parameters suitable for different types of video pictures without disturbing the viewing with changes in picture quality [0009-0010].
As to claim 4, Mori (Figs. 2-6) discloses the gray level analyzing module is configured to obtain gray level information based on the image data and transmit the gray level information to the panel driving module (average luminance computing section 61 calculates average for pixels of the input frame to be corrected by brightness correction section 69 and transmits the output luminance data to section 92 [0046-0048]), the panel driving module generates the first backlight driving signal (light control reference value computing section 92 is connected to average luminance computing section 61 and outputs a first driving signal to section 92  [0040,0046,0056]) or the third backlight driving signal based on the gray level information. 
As to claim 5, Mori (Figs. 2-6) discloses the saturation analyzing module is configured to obtain saturation information based on the image data and transmit the saturation information to the panel driving module, the panel driving module generates the second backlight driving signal based on the saturation information (average color difference computing section 91 generates saturation information from input image data and outputs a second driving signal to light control reference value computing section 92 [0040,0046,0056]). 
As to claim 6, Mori does not expressly disclose the convolution operating module is disposed in the panel driving module. 
Peng discloses performing convolution in the panel driving module (convolution is performed on first and second backlight driving signals to generate the output backlight driving signal [0043,0046]). 
Someya in the system of Mori. The suggestion/motivation would have been to improve individual region backlight control without distortion or brightness fluctuations [0006-0010].
As to claim 11, Mori does not explicitly disclose the average pixel brightness is obtained by gray level histogram analysis. 
Someya (Figs. 1-17) discloses an average pixel brightness is obtained by gray level histogram analysis (histogram generator is used to generate all of the luminance values from input image data including the average luminance value [0050-0054]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have performed histogram analysis as taught by Someya in the system of Mori. The suggestion/motivation would have been to allow changing of video display parameters suitable for different types of video pictures without disturbing the viewing with changes in picture quality [0009-0010].
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (20080180373) in view of Someya (20080186413), Peng (20080150853), and Mori (20080180373; second embodiment).
As to claim 7, Mori in view of Someya and Peng does not expressly disclose a gating switch connected to the panel driving module, configured to receive the backlight driving signal, and allow to output the backlight driving signal or forbid to output the backlight driving signal based on an external value received by the gating switch.
Mori (Fig. 9) discloses a gating switch connected to the panel driving module, configured to receive the backlight driving signal, and allow to output the backlight driving signal or forbid to output the backlight driving signal based on an external value received by the gating switch 
 At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to use a switched filter circuit as taught by Mori in the system of Mori as modified by Someya and Peng. The suggestion/motivation would have been to allow sequential filtering which reduces required parts and thus cost [0088].
As to claim 8, Mori in view of Someya and Peng does not expressly disclose a fuzzy module connected to the gating switch, configured to receive the backlight driving signal in response to that the backlight driving signal is outputted by the gating switch, and adjust the backlight driving signal such that backlight brightness of the liquid crystal display gradually changes to a final backlight brightness value. 
Mori (Fig. 9) discloses a fuzzy module connected to the gating switch, configured to receive the backlight driving signal in response to that the backlight driving signal is outputted by the gating switch, and adjust the backlight driving signal such that backlight brightness of the liquid crystal display gradually changes to a final backlight brightness value (filter 120 is used in place of filter 95 which includes input switch 111 which sequentially passes drive signals to filter circuit 110 and therefore gradually changes backlight output across plural periods [0089-91]).
 At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to use the switched filter circuit as taught by Mori in the system of Mori as modified by Someya and Peng.
Claim(s) 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (20080180373) in view of Someya (20080186413), Peng (20080150853), and Watanabe (20090284545).
As to claim 9, Mori (Figs. 2-6) discloses the panel driving module is configured to receive the image data from the image data obtaining module (image processing engine 15 includes frame image acquisition section 40 receiving input image data [0041]).
Mori in view of Someya and Peng does not explicitly disclose the increase gray level brightness and saturation of the image data based on a ratio to drive the liquid crystal panel or increase gray level brightness of the image data based on the ratio to drive the liquid crystal panel, and the panel driving module generate the backlight driving signal based on the ratio such that the backlight module produces decreasing backlight brightness based on the ratio.
Watanabe discloses increase gray level brightness of the image data based on the ratio to drive the liquid crystal panel, and the panel driving module generate the backlight driving signal based on the ratio such that the backlight module produces decreasing backlight brightness based on the ratio (backlight driving is based on stored parameters of low, middle, or high slope each having a ratio of rise/run selected based on the average brightness where slope determines the rate of change for increasing and decreasing backlight brightness [0053,0070,0081]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have provided prestored ratios as taught by Watanabe in the system of Mori as modified by Someya and Peng. The suggestion/motivation would have been to provide actual predetermined adjustment values for the backlight luminance [0053].
As to claim 12, Mori in view of Someya and Peng does not explicitly disclose gray level brightness and saturation of the image data increase based on a ratio to drive the liquid crystal panel or the gray level brightness of the image data increase based on the ratio to drive the 
Watanabe discloses increase gray level brightness of the image data increase based on the ratio to drive the liquid crystal panel, and the backlight driving signal is modulated in Step (e) based on the ratio such that the backlight module produces decreasing backlight brightness based on the ratio (backlight driving is based on stored parameters of low, middle, or high slope each having a ratio of rise/run selected based on the average brightness where slope determines the rate of change for increasing and decreasing backlight brightness [0053,0070,0081]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have provided prestored ratios as taught by Watanabe in the system of Mori as modified by Someya and Peng. The suggestion/motivation would have been to provide actual predetermined adjustment values for the backlight luminance [0053].
As to claim 13, Watanabe discloses the ratio is preset and written to a register, and read out from the register for use in driving the liquid crystal panel (parameters including the slopes are saved into and retrieved from registers [0050,0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628           

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628